Order denying motion to vacate judgment affirmed, with ten dollars costs and disbursements. The judgment so docketed is derived from the provisions of the final judgment entered on the 13th day of July, 1934, from which no appeal was taken and which is now in full force and effect. It is, therefore, immaterial whether or not the provision in that judgment providing *818for liability based upon the deficiency reported by the referee rather than upon the method of computing a deficiency judgment in accordance with section 1083-a of the Civil Practice Act is erroneous. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.